 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9   TAYLOR GAMINO,                                     Case No. 1:18-cv-00391-SAB

10                  Plaintiff,                          ORDER RE STIPULATION GRANTING
                                                        PLAINTIFF LEAVE TO FILE THIRD
11           v.                                         AMENDED COMPLAINT

12   YOSEMITE COMMUNITY COLLEGE                         (ECF No. 36)
     DISTRICT, et al.,
13
                    Defendants.
14

15

16          On June 5, 2019, a stipulation was filed granting Plaintiff leave to file a third amended

17 complaint in this matter. (ECF No. 36.) The Court notes that pursuant to the scheduling order

18 issued April 9, 2019, any amendment to the complaint was to be filed by May 8,2019. (ECF No.

19 26 at 2.) Plaintiff seeks to file an amended complaint to cure deficiencies in the state law claims
20 identified by Defendants to avoid the filing of a motion to dismiss. In these circumstances the

21 Court finds good cause to allow the filing of the amended complaint even though the deadline to

22 amend has passed.

23          Accordingly, IT IS HEREBY ORDERED that:

24          1.     Plaintiff shall file a third amended complaint within five (5) days of the date of

25                 entry of this order; and

26 ///
27 ///

28 ///

                                                    1
 1          2.      Defendants shall file a pleading responsive to Plaintiff’s third amended complaint

 2                  within fourteen (14) days of the date of filing of the third amended complaint.

 3
     IT IS SO ORDERED.
 4

 5 Dated:        June 5, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                     2
